Name: Commission Regulation (EEC) No 739/86 of 10 March 1986 concerning Anexes II and VII to Regulation (EEC) No 3588/82 on common rules for imports of certain textile products originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 3 . 86 Official Journal of the European Communities No L 70/17 COMMISSION REGULATION (EEC) No 739/86 of 10 March 1986 concerning Anexes II and VII to Regulation (EEC) No 3588/82 on common rules for imports of certain textile products originating in Yugoslavia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3588/82 of 23 December 1982 on common rules for imports of certain textile products originating in Yugoslavia ('), as last amended by Regulation (EEC) No 3786/85 (2), and in particular paragraphs 2 and 4 of Annex VII to Article 16 thereof, Whereas, in Annex II to Regulation (EEC) No 3588/82, as amended by Regulation (EEC) No 194/84 (3), it is stated that the allocations as between Member States of quantita ­ tive limits for 1986 have been published for the purposes of information and that the final version shall be the subject of a Community Regulation at the beginning of 1986 ; Whereas it is appropriate to provide for 1986 the same allocations as those provided for in Annex II to Regula ­ tion (EEC) No 3588/82, and to include the quantitative limits established pursuant to Article 10 of that Regula ­ tion ; Whereas Regulation (EEC) No 3786/85 establishes on account of the accession of Spain and Portugal a defini ­ tive regional breakdown for 1986 of certain quantitative limits for the Community ; Whereas, for the purpose of clarity and administrative efficiency, that breakdown should be set out again in 'the present Regulation ; Whereas Annex VII to Regulation (EEC) No 3588/82 provides that the allocations between Member States of Community quantitative limits specific to outward processing trade (OPT) imports for 1984 to 1986 are carried out in accordance with the procedure laid down in Article 14 ; Whereas it is appropriate to establish the 1986 allocation between Member States of these quantitative limits for economic outward processing trade ; Whereas, for 1986, an additional need has arisen for re ­ imports of products of category 6 into Germany and categories 5, 7, 8 , 16, 73 and 15 B into France after processing in Yugoslavia ; Whereas the additional needs in France for reimports of categories 5, 7, 8 , 16, 73 and 15 B can be satisfied by carry-over and transferring between categories, in accor ­ dance with paragraph 4 of Annex VII to Regulation (EEC) No 3588/82 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Commitee 'Yugoslavia', HAS ADOPTED THIS REGULATION : Article 1 The allocation for 1986 of the Community quantitative limits referred to in Annex II to Regulation (EEC) No 3588/82 shall be as set out in Annex A hereto. Article 2 The 1986 amended allocation between Member States of the Community OPT quantitative limits referred to in paragraph 2 of Annex VII to Regulation (EEC) No 3588/82 is set out in Annex B hereto. Article 3 This Regulation shall enter into force on 1 January 1986. It shall apply until 31 December 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 March 1986 . For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 374, 31 . 12. 1982, p . 47. 0 OJ No L 366, 31 . 12 . 1985, p . 37. 0 OJ No L 26, 30 . 1 . 1984, p . 1 . No L 70/18 Official Journal of the European Communities 13 . 3 . 86 ANNEX A QUANTITATIVE LIMITS FOR 1986 GROUP I A Cate ­ gory CCT heading No NIMEXE code (1986) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1986 1 55.05 55.05-13, 19 , 21 , 25, 27, 29, 33, 35, 37, 41 , 45, 46, 48 , 51 , 53, 55, 57, 61 , 65, 67, 69 , 72, 78 , 81 , 83, 85, 87 Cotton yarn, not: put up for retail sale Yugo ­ slavia D F I BNL UK IRL DK GR E P EEC Tonnes 2 799 224 4 351 125 161 49 32 172 88 18 8 019 2 55.09 55.09-03, 04, 05, 06, 07, 08, 09, 10 , 11 , 12, 13 , 14, 15, 16, 17, 19 , 21 , 29 , 32, 34, 35, 37, 38 , 39, 41 , 49, 51 , 52, 53, 54, 55, 56, 57, 59 , 61 , 63 , 64, 65, 66, 67, 68 , 69 , 70, 71 , 73, 75, 76, 77, 78 , 79, 80, 81 , 82, 83, 84, 85, 87, 88 , 89, 90, 91 , 92, 93, 98 , 99 Other woven fabrics of cotton : Woven fabrics of cotton, other than gauze, terry fabrics , narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics : Yugo ­ slavia D F I BNL UK IRL DK GR E P EEC Tonnes 1 981 888 4 801 527 1 092 12 134 203 90 18 9 746 2 a) 55.09-06, 07, 08, 09, 51 , 52, 53, 54, 55, 56, 57, 59 , 61 , 63 , 64, 65, 66, 67, 70, 71 , 73, 83, 84, 85, 87, 88 , 89, 90, 91 , 92, 93, 98, 99 a) Of which other than unbleached or bleached Yugo ­ slavia D F I BNL UK IRL DK GR E P EEC Tonnes 594 ' 192 749 134 142 5 73 152 20 5 2 066 3 56.07 A 56.07-01 , 04, 05, 07, 08 , 10, 12, 15, 19 , 20 , 22, 25, 29, 30, 31 , 35, 38 , 39, 40, 41 , 43, 45, 46, 47, 49 Woven fabrics of man-made fibres (discontinuous or waste) : A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics , pile fabrics (including terry fabrics) and chenille fabrics : Yugo ­ slavia D F I BNL UK IRL DK GR E P EEC Tonnes 97 78 434 35 69 5 173 6 21 4 922 13 . 3 . 86 Official Journal of the European Communities No L 70/19 GROUP I B Cate ­ gory CCT heading No NIMEXE code ( 1986) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 *December 1986 4 60.04 B I II a) b) c) IV b) 1 aa) dd) 2 ee) d) 1 aa) dd) 2 dd) 60.04-19, 20, 22, 23, 24, 26, 41 , 50 , 58 , 71 , 79 , 89 Under garments, knitted or crocheted, not elastic or rubberized : Shirts, T-shirts, lightweight fine knit roll, polo or turtle necked jumpers and pullovers, undervests and the like, knitted or crocheted, not elastic or rubberized, other than babies' garments, of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll, polo or turtle necked jumpers and pullovers, of regenerated textile fibres, other than babies' garments Yugo- ¢ slavia UK 1 000 pieces 697 5 60.05 A I a) II b) 4 bb) 1 1 aaa) bbb) ccc) ddd) eee) 22 bbb) ccc) ddd) eee) fff) 60.05-01 , 31 , 33 , 34, 35, 36, 39 , 40, 41 , 42, 43 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing access ­ ories : Jerseys, pullovers, slip-overs, waist ­ coats, twinsets, cardigans, bed jackets and jumpers, knitted or crocheted, not elastic or rubberized, of wool , of cotton or of man-made textile fibres Yugo ­ slavia D F I BNL UK IRL DK GR E P EEC 1 000 pieces 697 346 103 166 230 9 33 21 52 10 1 667 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.01-62, 64, 66, 72, 74, 76 61.02-66, 68 , 72 Men's and boys' outer garments Women's, girls ' and infants ' outer garments : B. Other : Men's and boys' woven breeches, shorts and trousers (including slacks) ; women's, girls' and infants' woven trousers and slacks, of wool , of cotton or of man-made textile fibres Yugo ­ slavia D F I BNL UK IRL DK GR E P EEC 1 000 pieces 235 56 42 129 235 2 12 10 35 10 766 7 60.05 A II b) 4 aa) 22 33 44 55 61.02 B II e) 7 bb) cc) dd) 60.05-22, 23, 24, 25 61.02-78 , 82, 84 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing access ­ ories : II . Other Women's, girls ' and infants ' outer garments : B. Other : Blouses and shirt-blouses, knitted, crocheted (not elastic or rubberized), or woven, for women, girls and infants, of wool, of cotton or of man-made textile fibres Yugo ­ slavia D F I BNL UK IRL DK GR E P EEC 1 000 pieces 198 37 33 56 34 1 8 ¢ 9 30 7 413 No L 70/20 Official Journal of the European Communities 13 . 3 . 86 Cate ­ gory CCT heading No NIMEXE code (1986) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1986 8 61.03 A 61.03-11 , 15, 19 Men's and boys' under garments, in ­ cluding collars, shirt fronts and cuffs : Men's and boys' shirts, woven, of wool , of cotton or of man-made textile fibres Yugo ­ slavia D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 003 287 213 341 559 11 33 44 70 14 2 575 GROUP II A Cate ­ gory CCT heading No NIMEXE code (1986) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1986 9 55.08 62.02 B III a) 1 55.08-10, 30, 50 , 80 62.02-71 Terry towelling and similar terry fabrics of cotton : Bed linen, table linen, toilet linen and kitchen linen ; curtains and other fur ­ nishing articles : B. Other : Woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics Yugo ­ slavia D F I BNL UK IRL DK GR E P EEC Tonnes 291 191 48 34 111 2 31 6 24 6 744 GROUP II B Cate ­ gory CCT heading No NIMEXE code (1986) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1986 12 60.03 A B I II b) C D 60.03.-11 , 19 , 20 , 27, 30, 90 Stockings, under stockings, socks, ankle ­ socks, sockettes and the like, knitted or crocheted, not elastic or rubberized : Other than women's stockings of synthetic textile fibres Yugo ­ slavia D F I BNL UK IRL DK GR E P EEC 1 000 pairs 1 162 2 030 294 408 305 12 167 29 280 30 4717 15 B 61.02 B II e) 1 aa) bb) cc) 2 aa) bb) cc) 61.02-31 , 32, 33 , 35, 36, 37, 39, 40 Women's, girls' and infants' outer garments : B. Other : Women's, girls ' and infants' woven overcoats, raincoats and other coats, cloaks and capes ; jackets and blazers, other than garments of category 1 5 A, of wool , of cotton or of man ­ made textile fibres Yugo ­ slavia D F I BNL UK IRL DK GR E P EEC 1 000 pieces 185 96 23 35 41 1 34 7 23 7 452 13 . 3 . 86 Official Journal of the European Communities No L 70/21 Cate ­ gory CCT heading No NIMEXE code (1986) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1986 16 61.01 B V c) 1 2 3 61.01-51 , 54, 57 Men's and boys' outer garments : Men's and boys' woven suits (inclu ­ ding coordinate suits consisting of two or three pieces , which are ordered, packed, consigned and normally sold together), of wool , of cotton or of man-made textile fibres, excluding ski suits Yugo ­ slavia D F I BNL UK IRL DK GR E P EEC 1 000 pieces 126 63 21 36 169 1 37 4 18 3 478 17 61.01 B V a) 1 2 3 61.01-34, 36, 37 Men's and boys' outer garments : Men's and boys' woven jackets (exclu ­ ding waister jackets) and blazers, of wool , of cotton or of man-made textile fibres Yugo ­ slavia UK 1 000 pieces 174 24 60.04 B IV b) 1 bb) 2 aa) bb) d) 1 bb) 2 aa) bb) 60.04-47, 73 60.04-51 , 53 , 81 , 83 Under garments, knitted or crocheted, not elastic or rubberized : Men's and boys ' pyjamas, knitted or crocheted, of cotton or of synthetic textile fibres Women's , girls ' and infants' (other than babies') knitted or crocheted pyjamas and night dresses, of cotton or synthetic fibres Yugo ­ slavia F 1 000 pieces 208 73 60.05 A II b) 3 60.05-16, 17, 19 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing access ­ ories : II . Other Track suits of knitted or crocheted fabric , not elastic or rubberized, of wool , of cotton or of man-made textile fibres Yugo ­ slavia D F I BNL UK IRL DK GR E P EEC 1 000 pieces 296 110 56 97 148 3 13 14 30 8 775 GROUP III A Cate ­ gory CCT heading No NIMEXE code (1986) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1986 52 55.06 55.06-10, 90 Cotton yarn , put up for retail sale Yugo ­ slavia I Tonnes 67 No L 70/22 Official Journal of the European Communities 13 . 3 . 86 GROUP III B Cate ­ gory CCT heading No NIMEXE code (1986) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1986 67 60.05 A II b) 5 B 60.06 B II III 60.05-93, 94, 95, 96, 97, 98 , 99 60.06-92, 96, 98 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : Knitted or crocheted fabric and articles thereof, elastic or rubberized (including elastic knee-caps and elastic stockings) : B. Other : Clothing accessories and other articles (except garments), knitted or crocheted, not elastic or rubberized ; articles (other than bathing costumes) of knitted or crocheted fabric, elastic or rubberized, of wool , of cotton, or of man-made textile fibres Yugo ­ slavia D F I BNL UK IRL DK GR E P EEC Tonnes 282 (') 59 49 34 75 3 25 7 30 6 570 67 a) 60.05-97 a) Of which sacks and bags of a kind used for the packing of goods, made from polyethylene or poly ­ propylene strip Yugo ­ slavia F I BNL UK Tonnes 24 21 15 41 (') The quantitative limit indicated for Germany does not cover elastic stockings (for varicose veins)  NIMEXE code 60.06-92. 13 . 3 . 86 Official Journal of the European Communities No L 70/23 ANNEX B Breakdown of outward processing trade objectives between Member Staes from 1 January to 31 December 1986 Units Category EEC Federal Republic of Germany France Italy Benelux United Kingdom Ireland Denmark Greece Spain Portugal 1 000 pieces 5 2 237 1 900 20 82 235       1 000 pieces 6 6 766 5 961 106  699        1 000 pieces 7 4 483 4010 20  453       1 000 pieces 8 11 261 7 607 100 103 3 451       1 000 pieces 12 6 842 6 778  64        1 000 pieces 16 (') 1 404 1 049 20 64 232   39    1 000 pieces 73 167 122 20 25        1 000 pieces 15 B (') 2 764 2 531 20  213   .     (') A transfer of 100 % can be made between categories 15 B and 16.